The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claim 4, to nucleic acid, miRNA Factor VIII, SEQ ID NO: 1, AAV2, in the reply filed on June 10, 2022 is acknowledged.  The traversal is on the ground(s) that it would not be an undue burden to example the Group I claims with the elected Group II claim.  This is not found persuasive because the reasons are the same as noted in the text of the restriction requirement.  As noted in the restriction requirement, the technical feature linking the inventions of Groups I-III does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.  Further, search of each invention would impose an undue burden because different search strategies, terms of search, and/or queries would be required since each invention comprises different features.  See also at least p. 5-7 of the restriction requirement. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 7-8, 11-14, 17-18, 22-24, 26-30, 32, 34-40, 42-43, 48-49, 52-53, 55, 57, 59-60, 62, 64-67 are canceled.  Claims 1-3, 5, 6, 9-10, 15-16, 19-21, 25, 31, 33, 41, 44-47, 50-51, 54, 56, 58, 61, 63 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.  Claim 4 is under consideration.

Priority:  This application is a 371 of PCT/US18/40430, filed June 29, 2018, which claims benefit of provisional applications 62/527633, filed June 30, 2017, 62/531744, filed July 12, 2017, and 62/567905, filed October 4, 2017.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US 20030207439).  Wright et al. teach a method for purifying recombinant adeno-associated virus (rAAV) vectors comprising preparing a lysate from host cells transfected with AAV vectors and passing the lysate over various combinations of ion exchange chromatography media and/or affinity chromatography media (at least abstract, paragraphs 0017-0020, 0037).  Wright et al. teach the method comprises introducing an AAV vector into a suitable host cell; culturing the host cell to produce rAAV virions; preparing a lysate from said host cell (at least paragraphs 0106-0113, p. 11-12 claim 1); where preparing the lysate comprises harvesting cells and/or cell culture supernatant comprising rAAV-containing cells (at least paragraphs 0071-0074, 0111; instant claim 4a); concentrating the cells harvested in the cell culture medium (at least paragraph 0111; instant claim 4b); lysing the harvested cells to produce or prepare the lysate (at least paragraphs 0113-0114, p. 11-12 claim 1; instant claim 4c); treating the lysate to reduce contaminating nucleic acid (at least paragraph 0115, p. 11-12 claims 1, 9; instant claim 4d); passing the lysate over an affinity chromatography medium to produce a eluate comprising rAAV vector particles (p. 11-12 claims 1, 3; instant claim 4f); subjecting the eluate comprising rAAV vector particles to an anion exchange chromatography medium to produce a second eluate comprising rAAV vector particles (p. 11-12 claims 1, 3; instant claim 4g); and filtering and concentrating the rAAV vector particles recovered from the various chromatography media to thereby obtain purified rAAV vector particles (at least paragraphs 0103-0104, 0121, 0124; instant claim 4i).  Therefore, Wright et al. can be deemed to anticipate instant claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US 20030207439) in view of Qu et al. (2015 Current Pharmaceutical Biotechnology 16:  684-695; IDS 12.28.21).  The teachings of Wright et al. are noted above.  Wright et al. disclose the rAAV eluted from an ion exchange and/or affinity column can be subjected to a polishing step, an additional ion exchange or affinity step (at least paragraph 0097).  Wright et al. disclose providing large-scale purification of rAAV (at least abstract, paragraph 0017).  Wright et al. do not teach size-exclusion chromatography (optional step (h)).
Qu et al. disclose strategies for purification rAAV vectors.  Qu et al. disclose SEC (size-exclusion chromatograph), also known as gel-filtration chromatography, is a method to separate large biomolecules by their size or weight in solution (p. 686).  Qu et al. disclose SEC technology can be used as a “polishing” step in purifying rAAV vectors (p. 686).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further subject the eluate comprising rAAV vectors obtained after anion exchange chromatography in the method of Wright et al. to the SEC chromatography of Qu et al. (instant claim 4h).  The motivation to do so is given by the prior art.  Wright et al. disclose rAAV eluted from an ion exchange and/or affinity column can be subjected to a polishing step.  It is disclosed that SEC chromatography can be used to purify rAAV vectors in a polishing (or purification) step.  Therefore, one of ordinary skill would have reasonable motivation to combine the teachings of the prior art as noted above to arrive at the claimed method.  One of ordinary skill would have a reasonable expectation of success because methods for purifying rAAV vectors were known and chromatography media used to purify biomolecules were also well known.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10328145 (‘145) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘145 patent claim are drawn to a method for purifying rAAV vectors comprising harvesting cells and/or cell culture supernatant comprising rAAV-containing cells; concentrating the cells harvested in the cell culture medium; lysing the harvested cells to produce or prepare the lysate; filtering the lysate; subjecting the lysate comprising rAAV vector particles to an anion exchange chromatography medium; and filtering and concentrating the rAAV vector particles recovered from the chromatography media to thereby obtain purified rAAV vector particles.  The ‘145 patent claim differs from the instant claim by not explicitly reciting treating the lysate to further reduce nucleic acid contaminants or an affinity chromatography media step.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate treating the lysate to further reduce nucleic acid contaminants and an affinity chromatography media step prior to the anion exchange chromatography media step as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21 of U.S. Patent No. 9408904 (‘904) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘904 patent claims are drawn to a method for purifying rAAV vectors comprising harvesting cells and/or cell culture supernatant comprising rAAV-containing cells; concentrating the cells harvested in the cell culture medium; lysing the harvested cells to produce or prepare the lysate; filtering the lysate; subjecting the lysate comprising rAAV vector particles to an anion exchange chromatography medium; and filtering and concentrating the rAAV vector particles recovered from the chromatography media to thereby obtain purified rAAV vector particles.  The ‘904 patent claims differ from the instant claim by not explicitly reciting treating the lysate to further reduce nucleic acid contaminants or an affinity chromatography media step.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate treating the lysate to further reduce nucleic acid contaminants and an affinity chromatography media step prior to the anion exchange chromatography media step as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17016993 (‘993) (reference application) in view of Wright et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘993 patent claim are drawn to a method for purifying rAAV vectors comprising harvesting cells and/or cell culture supernatant comprising rAAV-containing cells; concentrating the cells harvested in the cell culture medium; lysing the harvested cells to produce or prepare the lysate; filtering the lysate; subjecting the lysate comprising rAAV vector particles to an anion exchange chromatography medium; and filtering and concentrating the rAAV vector particles recovered from the chromatography media to thereby obtain purified rAAV vector particles.  The ‘993 patent claim differs from the instant claim by not explicitly reciting treating the lysate to further reduce nucleic acid contaminants or an affinity chromatography media step.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate treating the lysate to further reduce nucleic acid contaminants and an affinity chromatography media step prior to the anion exchange chromatography media step as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 of U.S. Patent No. 7261544 (‘544) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘544 patent claims are drawn to a method for purifying rAAV vectors comprising harvesting cells and/or cell culture supernatant comprising rAAV-containing cells; concentrating the cells harvested in the cell culture medium; lysing the harvested cells to produce or prepare the lysate; filtering the lysate; subjecting the lysate comprising rAAV vector particles to an anion exchange chromatography medium; and filtering and concentrating the rAAV vector particles recovered from the chromatography media to thereby obtain purified rAAV vector particles.  The ‘544 patent claims differ from the instant claim by not explicitly reciting treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step, or filtering steps.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step prior to the anion exchange chromatography media step, and filtering steps as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8137948 (‘948) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘948 patent claim are drawn to a method for purifying rAAV vectors comprising subjecting a rAAV preparation to anion exchange chromatography media.  The ‘948 patent claim differs from the instant claim by not explicitly reciting harvesting cells comprising rAAV vector particles, preparing a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step, and/or filtering steps.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate harvesting cells containing rAAV to prepare a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step prior to the anion exchange chromatography media step, and filtering steps as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 of U.S. Patent No. 9528126 (‘126) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘126 patent claims are drawn to a method for purifying rAAV vectors comprising subjecting a rAAV preparation to anion exchange chromatography media.  The ‘126 patent claims differ from the instant claim by not explicitly reciting harvesting cells comprising rAAV vector particles, preparing a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step, and/or filtering steps.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate harvesting cells containing rAAV to prepare a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step prior to the anion exchange chromatography media step, and filtering steps as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.  

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11261463 (‘463) in view of Wright et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘463 patent claim are drawn to a method for purifying rAAV vectors comprising subjecting a rAAV preparation to anion exchange chromatography media.  The ‘463 patent claim differs from the instant claim by not explicitly reciting harvesting cells comprising rAAV vector particles, preparing a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step, and/or filtering steps.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate harvesting cells containing rAAV to prepare a lysate, treating the lysate to further reduce nucleic acid contaminants, an affinity chromatography media step prior to the anion exchange chromatography media step, and filtering steps as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.  

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16088743 (‘743) (reference application) in view of Wright et al. (supra). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claim and the ‘743 patent claim are drawn to a method for purifying rAAV vectors comprising harvesting cells and/or cell culture supernatant comprising rAAV-containing cells; concentrating the cells harvested in the cell culture medium; lysing the harvested cells to produce or prepare the lysate; treating the lysate to reduce nucleic acid contaminants; filtering the lysate; subjecting the lysate comprising rAAV vector particles to an anion exchange chromatography medium; and filtering and concentrating the rAAV vector particles recovered from the chromatography media to thereby obtain purified rAAV vector particles.  The ‘743 patent claim differs from the instant claim by not explicitly reciting an affinity chromatography media step.  However, in view of the teachings of Wright et al. noted above, it would have been obvious to one of ordinary skill to further incorporate an affinity chromatography media step prior to the anion exchange chromatography media step as disclosed in Wright et al.  One of ordinary skill would have a reasonable expectation of success because these were steps recognized in purification of rAAV vectors.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656